Citation Nr: 0413935	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  99-13 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945, and from March 1951 to March 1952.  The veteran 
died in March 1969.  The appellant is the veteran's surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

In a February 2003 decision, the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The appellant appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter referred to as the 
Court).

In November 2003, the Court issued an order which granted the 
appellee's motion for remand and to vacate the Board's 
February 2003 decision denying service connection for the 
cause of the veteran's death.  A copy of the motion and the 
Court's Order have been incorporated into the claims folder.

Subsequent to the November 2003 Court Order, the appellant 
submitted additional medical evidence in support of her 
claim, along with a waiver of RO review. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the appellant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

The Board notes that the May 1999 statement of the case 
provided the appellant the pre-VCAA version of 38 C.F.R. 
§ 3.159.  Supplemental statements of the case were issued in 
March and October 2002.  However neither of these provided 
the veteran the current version of 38 C.F.R. § 3.159.  
Accordingly, a new supplemental statement of the case must 
provide such to the appellant.

The November 2003 appellee's motion states that a July 2001 
VCAA notice letter to the veteran failed to fulfill the 
requirements of the VCAA.  Specifically the motions states 
that none of the documents referenced in the vacated Board 
decision, notified the appellant of which portion of any 
information or evidence is to be provided by the appellant 
and which portion is to be provided by VA.  Accordingly, a 
remand of the appellant's claim is required so that the RO 
can provide such notice to the appellant.

The newly submitted evidence consists of a medical opinion 
for a private physician.  This physician indicates that the 
stress of the veteran's military service likely aggravated 
the veteran's coronary atherosclerosis that led to his death.  
Since the claims file has conflicting medical opinions as to 
the cause of the veteran's death, an additional medical 
opinion which considers the conflicting opinions of record 
would be useful in adjudicating the appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This 
must include informing the claimant of 
all information and medical or lay 
evidence that is necessary to 
substantiate her claim; informing the 
appellant of which evidence will be 
retrieved by VA; informing the appellant 
of which evidence, if any, she is 
expected to obtain and submit; and 
informing the appellant to provide any 
evidence in her possession that pertains 
to the claim.  

2.  The claims folder should be sent to a 
VA cardiologist.  The physician should 
review the claims file, including the 
September 1998 private physician's 
opinion, the February 2002 VA medical 
opinion, and the June 2003 private 
physician's opinion.  The reviewer is 
then requested to offer an opinion as to 
whether it is at least as likely as not 
(fifty percent or greater) that any 
aspect of the veteran's periods of 
military service caused or contributed to 
the veteran's death.  All opinions should 
be supported by a clear rationale.  A 
discussion of the facts and medical 
principles involved, and a discussion of 
any contrary medical evidence in the 
claims file, would be of considerable 
assistance to the Board.

3.  When the above action is completed, 
the RO should readjudicate the 
appellant's claim.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the appellant 
and her representative should be provided 
a supplemental statement of the case on 
all issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should include consideration of 
all evidence submitted since the October 
2002 supplemental statement of the case, 
and should recite all the applicable laws 
and regulations, including the current 
provisions of 38 C.F.R. § 3.159.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



